An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-163
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                      Mecklenburg County
                                              Nos. 12 CRS 206454-55
JEFFERY JEVON BOGGS



      Appeal by Defendant from judgment entered 8 July 2013 by

Judge W. Robert Bell in Mecklenburg County Superior Court. Heard

in the Court of Appeals 4 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Thomas O. Lawton III, for the State.

      Amanada S. Zimmer for Defendant.


      STEPHENS, Judge.


      On   12    February     2012,    the    Charlotte-Mecklenburg         Police

Department (“CMPD”) received a call about a suspicious vehicle

and two suspicious men.           The caller reported that two African-

American men had parked a silver Lincoln at an apartment complex

on Electra Lane, then got out and changed their clothes nearby.

An officer responding to the call determined that the Lincoln
                                             -2-
had    recently    been       stolen   in    an    armed    robbery.           About      15-20

minutes later, other CMPD officers stopped two men fitting the

descriptions given by the caller in an area about 200-300 yards

from    where    the    Lincoln    was      parked.        During        a   pat-down,     the

officers discovered a Lincoln car key in the pocket of one of

the     men,    Defendant        Jeffery      Jevon        Boggs.            The    key    was

subsequently determined to belong to the stolen Lincoln.

       On 5 March 2012, Defendant was indicted on one count each

of robbery with a dangerous weapon and conspiracy                                  to commit

robbery with a dangerous weapon.                      On 5 July 2013, Defendant

moved    to    suppress       evidence      obtained     during     the      investigatory

stop, contending that the search was unconstitutional because it

exceeded the scope permitted under Terry v. Ohio, 392 U.S. 1, 20

L. Ed. 2d 889 (1968).            The court denied the motion in open court

on 8 July 2013.           Defendant did not give notice of intent to

appeal from the denial of his motion, and, the next day, entered

guilty pleas pursuant to an agreement with the State without

reserving his right to appeal the denial of his suppression

motion.         Under    the    agreement,         the   State      dismissed        charges

pending against Defendant for attempting to obtain a controlled

substance by fraud/forgery, obtaining a controlled substance by

fraud/forgery,          and     misdemeanor         larceny         in       exchange      for
                                               -3-
Defendant’s guilty pleas to charges of robbery with a dangerous

weapon and conspiracy to commit robbery with a dangerous weapon.

The trial court consolidated the charges into a single judgment

and sentenced Defendant to 55-78 months in prison as a prior

record      level    I   offender.        Following            entry   of   the    sentence,

Defendant’s         trial   counsel      stated           in   open    court,     “We    would

respectfully appeal the case.”

       Recognizing that his failure to give notice of his intent

to appeal the denial of his motion to suppress before finalizing

his plea negotiations with the State waived his right of direct

appeal from that denial, on 11 February 2014, Defendant filed a

petition for writ of certiorari with this Court.                                  See N.C.R.

App.    P.    21;    N.C.   Gen.       Stat.    §    15A-1422(c)(3)          (2013).          The

petition was referred to this panel by order entered 28 February

2014.       We deny the petition and dismiss this appeal.

       An    order    denying      a    motion       to    suppress     evidence        can   be

reviewed upon an appeal from a guilty plea.                            N.C. Gen. Stat. §

15A-979(b) (2013).          However, “when a defendant intends to appeal

from    a    suppression     motion      denial       pursuant         to   [section]     15A-

979(b), he must give notice of his intention to the prosecutor

and the court before plea negotiations are finalized or he will

waive the appeal of right provisions of the statute.”                               State v.
                                -4-
Reynolds, 298 N.C. 380, 397, 259 S.E.2d 843, 853 (1979), cert.

denied, 446 U.S. 941, 64 L. Ed. 2d 795 (1980).

          Once the defendant chooses to bypass the
          orderly   procedure   for    litigating   his
          constitutional claims in order to take the
          benefits, if any, of a plea of guilty, the
          State acquires a legitimate expectation of
          finality in the conviction thereby obtained.

          The logic of this appellate rule is based on
          a straightforward theory.   Once a defendant
          strikes   the   most   advantageous   bargain
          possible with the prosecution, that bargain
          is incontestable by the state once judgment
          is final. If the defendant may first strike
          the plea bargain, lock in the State upon
          final judgment, and then appeal a previously
          denied suppression motion, it gets a second
          bite at the apple, a bite usually meant to
          be foreclosed by the plea bargain itself.

          We have previously observed that it is
          entirely inappropriate for either side to
          keep secret any attempt to appeal the
          conviction   in  circumstances   like   those
          before us. The appeals process is not meant
          to be played like three-card monte, as
          guessing games in this setting upset basic
          notions   of  fairness,   and  threaten   the
          efficient administration of justice.

State v. McBride, 120 N.C. App. 623, 626, 463 S.E.2d 403, 405

(1995)   (citations   and   internal   quotation   marks   omitted),

affirmed per curiam, 344 N.C. 623, 476 S.E.2d 106 (1996).         In

McBride, the Court further observed that it was “bound by the

principle of stare decisis, which demands that like situations

be treated in a consistent manner.     In this case, both Reynolds
                                            -5-
and [State v.] Tew[, 326 N.C. 732, 392 S.E.2d 603 (1990)] have

set forth unequivocal rules concerning appeals made subsequent

to a plea bargain.           [The d]efendant has not complied with those

rules.”        Id.      Accordingly, the Court dismissed the purported

appeal.    Id.

       Defendant cites         State v. Atwell, 62 N.C. App. 643, 303

S.E.2d 402 (1983), in support of his contention that his writ

should    be    allowed      despite     the    lack    of   notice   of     intent    to

appeal.        We disagree.         As the State notes in its response to

Defendant’s       petition,        in   Atwell,    there     was    “at    least    some

evidence   that        the   district    attorney’s       office    and     the   [trial

c]ourt had notice of a possible appeal of the denial of the

suppression motion before the guilty plea.”                       Id. at 644-45, 303

S.E.2d at 404 (noting that an affidavit from a co-defendant’s

counsel    stated       he   had    heard      discussion    of    appeal    from     the

suppression          order   involving      the    district       attorney    and     the

district attorney indicated that he had “not been surprised by”

the attempt to appeal from the suppression order).                           The Court

found this evidence decisive in departing from the general rule,

observing that “[t]his distinguishes this case from Reynolds,

where there was no such evidence.”                     Id. at 645, 303 S.E.2d at

404.
                                       -6-
      Here, unlike in Atwell, there is no suggestion, let alone

any evidence, that the trial court or district attorney were

aware that Defendant intended to appeal.                    Instead, Defendant

asserts that we should grant his petition for writ of certiorari

because   (1)        Defendant’s     counsel     provided     him      ineffective

assistance in failing to give notice of Defendant’s intent to

appeal the suppression motion before allowing Defendant to enter

into his plea agreement with the State, and (2) his “guilty plea

was clearly premised on his right to obtain appellate review of

the   denial    of    the   motion   to   suppress.”        As   for    the    first

assertion,     the    proper   procedure     for   Defendant     to    raise    this

issue is to file a motion for appropriate relief in superior

court.

      As for the second assertion, it is plainly not “clear” that

Defendant entered his guilty plea because he believed he could

appeal the suppression order.             The record equally suggests that

Defendant entered the plea to obtain dismissal of the other

charges then pending against him.              To read Defendant’s suggested

intent into the circumstances here would effectively gut our

existing procedures and case law on this issue since all guilty

pleas following denials of motions to suppress would have to be

assumed contingent on the right to appeal those denials.                         The
                                -7-
case cited by Defendant in support of this argument, State v.

Demaio, 216 N.C. App. 558, 716 S.E.2d 863 (2011), is inapposite.

Demaio did not involve a suppression order at all, but rather

concerned a defendant’s right to appeal from a guilty plea which

he argued “was not an informed choice since he did not receive

the benefit of his plea bargain.”      Id. at 560, 716 S.E.2d at

864.

       Defendant has failed to preserve his right to appeal the

denial of his motion to suppress, and, accordingly, his appeal

is

       DISMISSED.

       Judges STROUD and MCCULLOUGH concur.

       Report per Rule 30(e).